Case 3:15-cv-08451-MAS-TJB Document 68 Filed 12/12/19 Page 1 of 2 PagelD: 732

Jeffrey W. Lorell

SAIBER LLC

18 Columbia Turnpike, Suite 200
Florham Park, NJ 07932

Tel: (973) 622-3693
jlorell@saiber.com

Erika Levin

LEWIS BAACH KAUFMANN
MIDDLEMISS PLLC

The Chrysler Building

405 Lexington Avenue

New York, NY 10174

Tel: (212) 826-7001
erika.levin@lbkmlaw.com

Attorneys for Plaintiff
USI International Inc.

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

USI INTERNATIONAL, INC., Civil Action No. 3:15-CV-08451-MAS-TJB

Plaintiff,
CERTIFICATE OF SERVICE
V.

FESTO DIDACTIC INC.,

Defendant.

 

 

ROBERT B. NUSSBAUM hereby certifies as follows:

1. I am attorney at law of the State of New Jersey and Counsel to the firm of Saiber
LLC, co-counsel with Lewis Baach Kaufman Middlemiss, PLLC for plaintiff USI International,
Inc. (“USI”). In that capacity, I have personal knowledge of the facts set forth herein. I make this
Certification in support of USI’s motion pursuant to Federal Rule of Civil Procedure 15(a) for
leave to file a Second Amended Complaint.

2. I hereby certify that on December 10, 2019 USI’s Reply Brief in further support of

its Motion for leave to file a Second Amended Complaint and supporting Certification of Erika
Case 3:15-cv-08451-MAS-TJB Document 68 Filed 12/12/19 Page 2 of 2 PagelD: 733

Levin (filed under seal) were electronically filed with the Court, and served on counsel for
defendant Festo Didactic Inc. by the ECF filing system as follows:

Gregory F. Hauser, Esq.
Wuersch & Gering LLP
100 Wall Street, 10th Floor
New York, NY 10005
Attorneys for Defendant
Festo Didactic Inc.

3, I certify that the foregoing statements made by me are true. I am aware that if any

of the foregoing statements made by me are willfully false, I am subject to punishment.

Kot B. Puerta

ROBERT B. NUSSBAUM

 

DATED: December 12, 2019
